Case 18-09474   Doc 28   Filed 10/11/18 Entered 10/11/18 14:27:08   Desc Main
                           Document     Page 1 of 5
Case 18-09474   Doc 28   Filed 10/11/18 Entered 10/11/18 14:27:08   Desc Main
                           Document     Page 2 of 5
Case 18-09474   Doc 28   Filed 10/11/18 Entered 10/11/18 14:27:08   Desc Main
                           Document     Page 3 of 5
Case 18-09474   Doc 28   Filed 10/11/18 Entered 10/11/18 14:27:08   Desc Main
                           Document     Page 4 of 5
Case 18-09474   Doc 28   Filed 10/11/18 Entered 10/11/18 14:27:08   Desc Main
                           Document     Page 5 of 5
